Title: To Thomas Jefferson from Gabriel Crane, 22 July 1825
From: Crane, Gabriel
To: Jefferson, Thomas


Dear Sir
Westminster Ohio
July 22d 1825
The Supreme the sovereign Lord of Heaven and earth and of all things thereunto appertaining has now commanded me to renew my application to you for a sum of money to enable to proceed in the execution of His purpose on the earth—for those purposes see Isaiah Chapt 2d Malachi IV and various other parts of Scripture I am further commanded to observe to you on this occasion.—that the principle of holiness which is engrafted with His nature binds Him to exaction of atonement for all revelations of the moral law which nature likewise imposes on all intellectual beings—that His requiring and forcing this statute has been known to you as to others from the usual period of existance at which mankind are capable of understanding and appreciating the principle and system of morality, and that your offences notwithstanding as you must know are not only commensurate with the time that has elaps,d since your arrival to a knowledge of good and evil but likewise are proportion,d in in multitude and magnitude to the wealth and possessions which you have thereby unrightously acquir,d He therefore the Judge of all the earth thinks proper to require Seventy thousand dollars dollars to be remited to me the organ of His will on this occasion at Trenton N. Jersey to which plan I am now on my way to lay the matter of His being now come upon the earth and purposes thereof before the world and to proceed in the execution of those purposes according to His will and direction—delude not your self any longer with the vain expectation of escaping by any other mean than the one now proposed in this great and extraordinary day of the Lord occasion and of His grace upon the earth Behold the scripture and the present disposition of the Jewish nation and leave them the certainty and the degree of wrath which now hangs over you—O Jerusalem Jerusalem how oft would I have gatherd you &c Luke XIII 34–35. sir if you please James MadisonGabriel Crane P.S. the crying sin of the Jews was  disobedience withholding the sacrifices commanded